DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13, 15-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display panel comprising: a display panel including pixels, data lines for transferring data voltages to the pixels, a constant voltage line for transferring a constant voltage to the pixels, and a feedback line coupled to the constant voltage line; and a display driver configured to sense a change amount of the constant voltage through the feedback line, to generate compensated image data by compensating image data according to the sensed change amount of the constant voltage, and to provide the data voltages corresponding to the compensated image data to the pixels, wherein the constant voltage is an initialization voltage, and the constant voltage line is an initialization voltage line.  The closest prior art Dai et al. (US 2018/0374446) discloses a display panel including pixels, data lines for transferring data voltages to the pixels, a constant voltage line for transferring a constant voltage to the pixels, and a feedback line coupled to the constant voltage line; and a display driver configured to sense a change amount of the constant voltage through the feedback line, to generate compensated image data by compensating image data according to the sensed change amount of the constant voltage, and to provide the data voltages corresponding to the compensated image data to the pixels.  However, none of the cited prior art teach or suggest the limitation of wherein the constant voltage is an initialization voltage, and the constant voltage line is an initialization voltage line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628